DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed June 30, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lenticular (bi-convex) lenses must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2021/0182526 A1) in view of Rosenthal (US 6,751,024 B1).
In regard to claim 1, Cheng et al. teach a display apparatus comprising:  a display panel 120 including pixel areas 121-125; a lower barrier layer 132 on the display panel 120, the lower barrier layer 132 including lower openings O1-1/O1-2/O1-3 corresponding to the pixel areas 121-125; an upper barrier layer 134 on the lower barrier layer 132, the upper barrier layer 134 including upper openings O2-1/O2-2/O2-3 corresponding to the lower openings O1-1/O1-2/O1-3; and lenticular lenses 111/112 on the upper barrier layer 134, wherein each of the lower openings O1-1/O1-2/O1-3 and each of the upper openings O2-1/O2-2/O2-3 are disposed on an imaginary line 02-1C/02-2C passing through a corresponding pixel area 121-125 from the pixel areas 121-125 and a setting region A/B/C (Figure 1A, pages 1-3, paragraphs [0015]-[0027]).  In regard to the preamble, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").
In regards to claims 7-8, change only in form, proportions, or degree or substitution of equivalent, doing substantially the same thing in the same way by substantially the same means with better results is not such an invention as will sustain a patent.  Higley v. Brenner, 387 F.2d 855, 128 U.S. App. D.C. 290 (1967). 
However, Cheng et al. fail to teach the display panel having a curvature.
In regard to claim 1, Rosenthal teaches a display panel 190 having a curvature (Figure 20B, column 18, lines 7-21). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus structure as taught by Cheng et al. with the display apparatus having curvature of the display panel to product three dimensional picture effects (column 1, lines 15-16). 
In regard to claim 2, Rosenthal teaches the lower barrier layer 189, the upper barrier layer 187, and the lenticular lenses 188 having a same curvature as the curvature of the display panel 190 (Figure 20B, column 18, lines 7-21).

Allowable Subject Matter
Claims 3, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4-6 are objected to as being dependent upon objected claim 3.  Claims 10-12 are objected to as being dependent upon objected claim 9.  Claim 14 is objected to as being dependent upon objected claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Brown et al. (US 6,859,240 B1)		Kanayama et al. (5,463,434)
Oh (US 2006/0220025 A1)			Steenblik et al. (US 2005/0180020 A1)
Sumida et al. (5956,001)			Yamazaki (US 10,177,335 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
November 8, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822